                                                                             FILED
                                                                         DISTRICT COURT OF GUAM
Sedfrey M Linsangan
Pro Se Litigant
P.O. Box 23128                                                                   MAY 22 2019
Barrigada, Guam 96921
Tel #929-1616                                                              JEANNE G. QUIIMATA
                                                                             C| fpk OF GO! !RT



                        IN THE DISTRICT COURT OF GUAM


                                TERRITORY OF GUAM




Sedfrey M Linsangan                           Civil Case No. 19-00011


        Plaintiff                            Request for Oral Arguments
                                             CVLR (I)
         VS


Government of Guam, Lourdes Leon
Guerrero acting in her Official Capacity




       Plaintiff is very respectfully requesting for oral arguments.



                         Memorandum of Points & Authorities




       To secure the just, speedy and inexpensive determination of every action and

proceeding, Plaintiff believed that oral argument is necessary, Federal Rule of Civil

Proceedings Rule 1.




Dated: May 22, 2019                                    Respectfully Submitted:


                                                        Sedfrey M Linsangan, Pro Se




         Case 1:19-cv-00011 Document 11 Filed 05/22/19 Page 1 of 1
